FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                       -




                                 - J •
6/3/2015                                                      COA No. 12-12-00118-CR
CANTON, JAMARIOS LECHRISTOPHER                   Tr. Ct. No. F1017409          PD-0673-15
On this day, this Court has granted the Appellant's Pro Se motion to reinstate
appellant's pro se petition, previously filed in case number PD-0084-13. The
petition will be transferred to the above styled case number.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *